116 N.J. Super. 193 (1971)
281 A.2d 400
HELANA INDIERO, PLAINTIFF,
v.
RALPH INDIERO, DEFENDANT.
Superior Court of New Jersey, Chancery Division.
Tried September 14, 1971.
Decided September 14, 1971.
Messrs. Cass & Cass, attorneys for plaintiff (Ms. Rosemary Cass, appearing).
Mr. Charles Kurebanas, attorney for defendant.
*194 HARTMAN, J.C.C. (temporarily assigned).
At final hearing of contested causes of action for divorce grounded in causes based on fault under the Divorce Act before its recent amendment, both sides moved to amend their respective claims to assert a new cause of action, each seeking a divorce against the other, based on the new 18-month separation ground under the act as recently amended.
Under N.J.S. 2A:34-2, as amended, divorces may now be granted for the old causes of action as well as the newly added causes of action "heretofore or hereafter arising." The amended act became effective September 13, 1971. There is no dispute in this case that the parties have not lived together since July 5, 1969.
This section of the statute should be construed as operating retroactively. In the present situation each party has a right to assert a claim for a cause of action which has arisen since the filing of the respective complaint and counterclaim, but which could not have been asserted until the effective date of the amended statute. I will grant plaintiff's motion to amend her complaint by way of supplement to add the additional ground and to be heard on it. I will also grant defendant's motion to amend his counterclaim in like fashion to set out an additional ground.